OPINION — AG — **** MARRIED WOMAN'S "FULL NAME" **** THE "FULL NAME" AS THAT PHRASE IS USED IN 47 Ohio St. 1971 6-106 [47-6-106], OR A WOMAN AFTER SHE IS MARRIED IS THE WHOLE OF SUCH NAME AS SHE CHOOSES TO BE KNOWN BY; THAT IS HER CHRISTIAN NAME, BIRTH GIVEN MIDDLE NAME OR INITIAL, AND HER MAIDEN SURNAME WITHOUT ASSUMPTION OF HER HUSBAND'S SURNAME; OR HER CHRISTIAN NAME, HER BIRTH MIDDLE NAME OR INITIAL AND MAIDEN SURNAME, OR EITHER OF SAME AS HER MIDDLE NAME OR NAMES, AND HER HUSBAND'S SURNAME. A MARRIED WOMAN'S MAIDEN NAME IS A PART OF HER "FULL NAME", AS THAT PHRASE IS USED IN 47 Ohio St. 1971 6-106 [47-6-106], WHEN SHE CHOOSES, UPON MARRIAGE, TO RETAIN IT AS A PART OF HER FULL NAME. CITE:35 A.D.R. 417, 57 AM.JUR.2D 281, 47 Ohio St. 1971 106 [47-106] (HAROLD B. MCMILLAN)